Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/04/2021.  Presently claims 1-19 are pending.  New claim 20-21 has been added.

Response to Arguments
Claim objections have been withdrawn based upon Applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 02/04/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

with respect the prior art of Bolik (US20150290689A1), the Applicant argued the following:
The Applicant argued that “what is identified in the Office Action as a second auxiliary frame is a rail, most probably a pair of rails, used for guiding the two wheels along the main frame”.
In response to this argument, the element is a second auxiliary frame that separated from the main frame.



    PNG
    media_image1.png
    574
    655
    media_image1.png
    Greyscale

Accordingly, this argument is not persuasive. 
Applicant argued that “Using electric geared motors in the present invention provides the benefit of avoiding oil tanks and connection pipes in the rolling mill, whereas such tanks and pipes are needed in the mill of Bolik, within the electro-hydrostatic actuators 3, with the inherent risk of leaks. Moreover, an electrical geared motor can be easily controlled by an electronic control unit. This is not so obvious with an electro-hydrostatic actuator 3 of Bolik, where the flowrate of a pump (respectively two pumps) is assumed to be representative of the movement of a piston rod. This does not take into account internal leakage of the pump(s) and the perturbations due to the different valves”.
In response to this argument, there is nothing in the Applicant’s disclosure regarding the benefits of using “electrical geared motor”; the Applicant must use only the original Applicant’s specification that filed on 03/19/2019 to show the benefits of using “electrical geared motor” when presented any argument;
The Applicant must not imported any benefits from different art and presented as a benefits for the Applicant’s disclosure. 
Accordingly, this argument is not persuasive. 

the Examiner notice that the “electrical geared motor” is a means for axially driving the assembly, and for one having ordinary skill in art any kind of motor can perform the function of axially driving the assembly;
Further, the Applicant does not disclose any benefit for using “electrical geared motor”, the Applicant does not give a specific technical advantage for using “electrical geared motor”, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the electro-hydrostatic actuator of Bolik by any equivalent driving means such as an electrical geared motor, since it has held to be an obvious equivalent in order to achieve higher mechanical efficiency, speed operation, and increase load capacity. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).


with respect the prior art of Kajita (JPH07185711A), the Applicant argued the following:
The Applicant argued that “A hydraulic cylinder 47 is arranged between an elevating body 42 and the nut 48. On page 10 of the Office Action, the Office assimilates this hydraulic cylinder 47 to the fluid discharge mechanism of the invention. 
This is not technically grounded. 
Actually, lines 176 to 178 of the machine translation explain that this hydraulic cylinder 47 absorbs the load when an excessive load in applied to the upper axial roll 31 during the rolling operation. This means that this load remains within the hydraulic cylinder 47. In other words, this hydraulic cylinder works as a hydraulic damper, which moves oil between two inner chambers in order to absorbs a temporary load. 
This is different from discharging a part of a pressurized fluid from a variable volume chamber, in the meaning of the last feature of claim 1. 
As can be derived from the documents annexed to the Office Action, a hydraulic cylinder generally includes two variable volume chambers, each supplied with pressurized oil. 
This is different from the invention where a single variable volume chamber is supplied with pressurized fluid. This corresponds to the fact that the fluid discharge mechanism of the invention does not work as the hydraulic cylinder 47 of Krajina”.
In response to this argument, fig.6 of the prior art of Krajina is clearly shows that the fluid discharge mechanism (fig.6: (47)) is a single variable volume chamber; 
Fig.6 of the prior art of Krajina is clearly shows that the hydraulic cylinder (fig.6: (47)) does not include two variable volume chambers, each supplied with pressurized oil;
The Applicant’ statement of “As can be derived from the documents annexed to the Office Action, a hydraulic cylinder generally includes two variable volume chambers, each supplied with pressurized oil” does not supported by any evidence; the Applicant’s statement is a conclusory statement.

Further, the claims are required fluid discharge mechanism is interposed in a kinematic chain for transmitting force between the moving assembly and the conical roller moved by this the moving assembly, for absorbing a temporary overload transmitted to the kinematic chain.
 The element (47) of the prior art of Krajina is a hydraulic cylinder (corresponding to fluid discharge mechanism), the element (47) is a safety device that absorbs the load and prevents the elevating movement mechanism from being damaged when an excessive load is applied to the roll (paragraph 165);
Therefore, the prior art of Krajina disclose a fluid discharge mechanism (fig.6: (47)) is interposed in a kinematic chain for transmitting force between the moving assembly (fig.6: (48) and (49)) and the conical roller (fig.6: (31)) moved by this the 
the fluid discharge mechanism comprises a single variable volume chamber (the chamber of the hydraulic cylinder (47)) supplied with pressurized fluid and the volume of which varies as a function of the relative position of the roller (fig.6: (31) and of the moving assembly (fig.6: (48) and (49)) (by the definition of the hydraulic cylinder: the cylinder having pressurized hydraulic fluid, the volume of inside the chamber is changing by changing the position of the piston rod inside the chamber of the cylinder);
the fluid discharge mechanism is configured to absorb the temporary overload by discharging at least part of the pressurized fluid from the variable volume chamber (paragraph 165).
Accordingly, this argument is not persuasive. 

with respect the prior art of Vinzant (US20110138871), the Applicant argued the following:
Applicant argue that “Vinzant discloses a rack and pinion assembly with a rack 125 and a pinion 151 visible, for instance, on figures 5 and 8. On the other hand, a damper 174 is provided between an arm 171, which supports a motor 161 driving the pinion 151, and the frame of the rolling mill. Thus, this damper is not provided between the rack and pinion assembly 125+151 and the corresponding roller 10, but between the rack pinion assembly and the frame of the mill. The same comment applies to the damper 74 of figure 6. 

Moreover, no fluid is supposed to be discharged from the damper 174 of Vinzant when this damper absorbs a temporary overload, since the dampening effect results from the action of the stack of Belleville washers 85. 
A key aspect of the teachings of Vinzant is that the electrically operated gear motor, 61, 66, 161, 166 etc. is mounted on a support 71, 72, 171, 172, etc. which is articulated with respect to the frame. This can be derived from paragraphs [0004] and [0005] and from the wherein clause of claim 1 of Vinzant. 
Thus, if he were to use the teachings of Vinzant, the person of ordinary skill in the art would not use an electric gear fixedly mounted relative to one of the frames as stated in the first feature of the wherein clause of claim 1 of the present application”.
The Office considers the combination of Kajita and Vinzant, with a replacement of the first moving assembly of Kajita by the rack and pinion assembly of Vinzant. 
If a person of ordinary skill in the art uses the teachings of Vinzant, then he cannot ignore that Vinzant is centered on the notion of articulated support 71, 72 etc. for supporting the electric motor 61, 66 etc. and he cannot arbitrarily pick up the "rack and pinion" feature without taking into account the "articulated support" feature. In other words, if he uses the technical teachings of Vinzant, then the person of ordinary skill in the art is led to making use of an articulated support, which leads him away from the first feature of the wherein clause of claim 1 (electric geared motor fixedly mounted relative to the frame). For this first reason, the person of ordinary skill on the art cannot reach the invention when combining Kajita and Vinzant. In addition, since neither Kajita 

In response to this argument, Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kajita (JPH07185711A) in view of Vinzant (US20110138871);
The prior art of Vinzant (US20110138871) is a secondary art, and there is no need for the secondary art to teach all the elements of the claims 1 and 15;
The prior art of Vinzant (US20110138871) is a secondary art which use to teach elements that missing from the main prior art of Kajita (JPH07185711A), and using the teaching of the secondary prior art of Vinzant (US20110138871) to modify the main prior art of Kajita (JPH07185711A);

the main prior art of Kajita (JPH07185711A) disclose:
a circular rolling mill (figs.1 and 11), comprising: 
a fixed main frame (fig.1: (10)) (paragraph 65);
an internal cylindrical roller (figs.1 and 11: (23)) intended to shape an internal radial face of an annular part and an external cylindrical roller (figs.1 and 11: (12)) intended to shape an external radial face of the annular part and rotated by a first driving electric motor (fig.1: (14)), 
the internal cylindrical roller and the external cylindrical roller being supported by a first auxiliary frame (fig.1: (17)) mounted on the fixed main frame (fig.1: (10)); 


the upper conical roller and the lower conical roller being each rotated by a second driving electric motor (fig.1: motor (41) is driving the lower roller (30); and fig.6: motor (46) is driving the upper roller (31)) and supported by a second auxiliary frame (figs. 1 and 5: (33)) mounted on, and movable with respect to, the fixed main frame (fig.1: (10)); 
a first moving assembly (figs.1 and 5: rail (29)) to horizontally move one of the cylindrical rollers (fig.6: the upper conical roller (31) and lower conical roller (30)) in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame (figs.1 and 5: (33)) (paragraph 100);
and at least one electric geared motor (fig.7: motor (36) and gear (37)), different from the first and second driving motors, to drive the first moving assembly (figs.1 and  7: rail (29)), wherein: the electric geared motor is fixedly mounted relative to one of the auxiliary frames (figs.1 and 5: (33)) (paragraph 100);

a second moving assembly (fig.6: (48) and (49)) to vertically move one of the cylindrical rollers (fig.6: (31)) in translation relative to the first auxiliary frame or to move one of the conical rollers (fig.6: the upper conical roller) in translation relative to the second auxiliary frame (figs. 1 and 5: (33)) (paragraph 156); and



a fluid discharge mechanism (fig.6: (47)) is interposed in a kinematic chain for transmitting force between the moving assembly (fig.6: (48) and (49)) and the conical roller (fig.6: (31)) moved by this the moving assembly, for absorbing a temporary overload transmitted to the kinematic chain, in case of an irregularity of a face of the annular part shaped by the roller (paragraph 156); 
the fluid discharge mechanism comprises a single variable volume chamber (the chamber of the hydraulic cylinder (47)) supplied with pressurized fluid and the volume of which varies as a function of the relative position of the roller (fig.6: (31) and of the moving assembly (fig.6: (48) and (49)) (by the definition of the hydraulic cylinder: the cylinder having pressurized hydraulic fluid, the volume of inside the chamber is changing by changing the position of the piston rod inside the chamber of the cylinder);
the fluid discharge mechanism is configured to absorb the temporary overload, without the moving assembly being moved, by discharging at least part of the pressurized fluid from the variable volume chamber (paragraph 165)

Kajita does not disclose at least one rack and pinion assembly to move one of the cylindrical rollers in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame;

Vinzant teaches a circular rolling mill (abstract) comprising:
a rack (fig.5: (125)) and pinion assembly (fig.5 (151)) to move a roller in translation relative to the frame that supports it (paragraph 0045-0046); and 
- at least one electric geared motor (fig.5: (161)) to drive the pinion of the pinion and rack assembly characterized in that wherein: 
- a damper (fig.8: (174)) is interposed in a kinematic chain for transmitting force between the rack and the roller moved by this rack, 
the electric geared motor (161) is in kinematic chain for transmitting;
the damper comprises at least one variable volume chamber (paragraph 0012: variable-volume chamber) and the volume of which varies as a function of the relative position of the roller and of the rack (paragraph 0012: capable of detecting a displacement of the rod with respect to the body).

The Examiner use the secondary prior art of Vinzant only to take teaching of the rack and pinion assembly and modify the main art of Kajita by this teaching of rack and pinion assembly;
The Examiner does not take the teaching of the dampers (74) and (174) of the secondary prior art of Vinzant to modify the main prior art of Kajita because The main prior art of Kajita disclose fluid discharge mechanism (fig.6: (47));

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first moving assembly of Kajita by the rack and pinion assembly as taught by Vinzant because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 
Then modifying this rack and pinion assembly by the fluid discharge mechanism of second moving assembly of Kajita to have at least one rack and pinion assembly to move one of the cylindrical rollers in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame in order to provide a safety device that absorbs the load and prevent the damage to the parts (Kajita: paragraph 165).

The argument above is applicable also to claim 15.
Accordingly, this argument is not persuasive. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 12, 14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (JPH07185711A) in view of Vinzant (US20110138871).

Regarding claim 1, Kajita disclose 
a circular rolling mill (figs.1 and 11), comprising: 
a fixed main frame (fig.1: (10)) (paragraph 65);
an internal cylindrical roller (figs.1 and 11: (23)) intended to shape an internal radial face of an annular part and an external cylindrical roller (figs.1 and 11: (12)) intended to shape an external radial face of the annular part and rotated by a first driving electric motor (fig.1: (14)), 
the internal cylindrical roller and the external cylindrical roller being supported by a first auxiliary frame (fig.1: (17)) mounted on the fixed main frame (fig.1: (10)); 

an upper conical roller (figs.1 and 11: (31)) intended to shape a front face of the annular part and a lower conical roller(figs.1 and 11: (30)) intended to shape an opposite front face of the annular part (paragraph 129), 

a first moving assembly (figs.1 and 5: rail (29)) to horizontally move one of the cylindrical rollers (fig.6: the upper conical roller (31) and lower conical roller (30)) in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame (figs.1 and 5: (33)) (paragraph 100);
and at least one electric geared motor (fig.7: motor (36) and gear (37)), different from the first and second driving motors, to drive the first moving assembly (figs.1 and  7: rail (29)), wherein: the electric geared motor is fixedly mounted relative to one of the auxiliary frames (figs.1 and 5: (33)) (paragraph 100);

a second moving assembly (fig.6: (48) and (49)) to vertically move one of the cylindrical rollers (fig.6: (31)) in translation relative to the first auxiliary frame or to move one of the conical rollers (fig.6: the upper conical roller) in translation relative to the second auxiliary frame (figs. 1 and 5: (33)) (paragraph 156); and

at least one electric geared motor (fig.6: servomotor (46), by the definition of servomotor: the servo motor consist of at least an electric motor, a gearbox, a potentiometer, a small control board, and an output shaft), different from the first and second driving motors, to drive the moving assembly (fig.6: (48) and (49)), wherein: the 
a fluid discharge mechanism (fig.6: (47)) is interposed in a kinematic chain for transmitting force between the moving assembly (fig.6: (48) and (49)) and the conical roller (fig.6: (31)) moved by this the moving assembly, for absorbing a temporary overload transmitted to the kinematic chain, in case of an irregularity of a face of the annular part shaped by the roller (paragraph 156); 
the fluid discharge mechanism comprises a single variable volume chamber (the chamber of the hydraulic cylinder (47)) supplied with pressurized fluid and the volume of which varies as a function of the relative position of the roller (fig.6: (31) and of the moving assembly (fig.6: (48) and (49)) (by the definition of the hydraulic cylinder: the cylinder having pressurized hydraulic fluid, the volume of inside the chamber is changing by changing the position of the piston rod inside the chamber of the cylinder);
the fluid discharge mechanism is configured to absorb the temporary overload, without the moving assembly being moved, by discharging at least part of the pressurized fluid from the variable volume chamber (paragraph 165).

Kajita does not disclose at least one rack and pinion assembly, including a rack and a pinion, to move one of the cylindrical rollers in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame;

Vinzant teaches a circular rolling mill (abstract) comprising:

- at least one electric geared motor (fig.5: (161)) to drive the pinion of the pinion and rack assembly characterized in that wherein: 
- a damper (fig.8: (174)) is interposed in a kinematic chain for transmitting force between the rack and the roller moved by this rack, 
the electric geared motor (161) is in kinematic chain for transmitting;
the damper comprises at least one variable volume chamber (paragraph 0012: variable-volume chamber) and the volume of which varies as a function of the relative position of the roller and of the rack (paragraph 0012: capable of detecting a displacement of the rod with respect to the body).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first moving assembly of Kajita by the rack and pinion assembly as taught by Vinzant because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 
Then modifying this rack and pinion assembly by the fluid discharge mechanism of second moving assembly of Kajita to have at least one rack and pinion assembly to move one of the cylindrical rollers in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame in .

    PNG
    media_image2.png
    672
    548
    media_image2.png
    Greyscale

























Regarding claim 2, Kajita in view of Vinzant described in the rejection of claim 1,
Kajita disclose wherein the kinematic chain comprises a transmission bar (see fig.6 below) for transmitting a movement to the roller for moving the rack along a longitudinal axis of the transmission bar and wherein the variable volume chamber is defined between on the one hand, the transmission bar or a part secured to the bar (see fig.6 above); and on the other hand, the second movement assembly.
Vinzant teaches the rack;
And as described in the rejection of claim 1 above, therefore modifying Kajita in view of Vinzant teaches the element of claim 2

Regarding claim 3, Kajita disclose the variable volume chamber (the chamber of the hydraulic cylinder (47)) is defined inside the bar (se fig.6 above).

Regarding claim 4, Kajita disclose the variable volume chamber is defined, along the longitudinal axis of the bar (see fig.6 below), between the second movement assembly and the bar (see fig.below);
Vinzant teaches the rack;
And as described in the rejection of claim 1 above, therefore modifying Kajita in view of Vinzant teaches the element of claim 4.


Regarding claim 6, Kajita the kinematic chain is configured so that, in case of irregularity protruding on the surface of an annular part shaped by the roller, the movement caused by this irregularity on the bar tends to drive the pressurized fluid from the variable volume chamber, by reducing its volume (paragraph 165, fig.6: hydraulic cylinder (47) is the safety device) (by the definition of the hydraulic cylinder: the cylinder having pressurized hydraulic fluid, the volume of inside the chamber is changing by changing the position of the piston rod inside the chamber of the cylinder).

Regarding claim 7, Kajita in view of Vinzant the fluid discharge mechanism comprises a piston secured to the rack and a face of which defines the variable volume chamber (fig.6: the piston of the hydraulic cylinder (47)).

Regarding claim 8, Kajita in view of Vinzant wherein the kinematic chain comprises a transmission bar for transmitting a movement to the roller for moving the rack along a longitudinal axis of the bar (see fig.6 above),
 wherein the variable volume chamber is defined between on the one hand, the transmission bar or a part secured to the bar (see fig.6 above); and on the other hand, 
the rack or a part rigidly fastened to the rack and wherein the piston is mounted sliding inside the bar (fig.6: the piston of the hydraulic cylinder (47) is sliding inside the bar), along the longitudinal axis of the bar.



Regarding claim 12, Kajita disclose wherein part of the bar (see fig.6 above: part secured to the bar) is received sealably in an internal cavity (the cavity of the cylinder (47)) defined by the rack and in that the variable volume chamber is formed by the portion of this cavity not occupied by the bar (see fig.6 above: part secured to the bar).

Regarding claim 14, Kajita disclose each one of the motors (figs.1 and (2): (39) and (18)) are fixedly mounted with respect to the frame where the motor is mounted
Vinzant teaches each roller translatable relative to the frame (fig.2: item 41) is moved by a pinion (fig.6: (51) and (54)) and rack (fig.6: (25) and (26)) assembly driven by an electric geared motor (fig.6: (61)) mounted relative to the frame (fig.6:  gear (61) is mounted to 41).

Regarding claim 19, Kajita disclose the fluid discharge mechanism is configured to protect an electric motor and a reduction gear of the electric geared motor and protect the rack assembly against violent accelerations resulting from surface irregularities on the annular part during shaping in the rolling mill (paragraph 165 and fig.6: the hydraulic cylinders (47) and (52) function as a safety devices).

Regarding claim 21, Kajita disclose:
a first moving assembly (figs.1 and 5: rail (29)) to horizontally move one of the cylindrical rollers (fig.6: the upper conical roller (31) and lower conical roller (30)) in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the second auxiliary frame (figs.1 and 5: (33)) (paragraph 100);
and a first electric geared motor (fig.7: motor (36) and gear (37)), different from the first and second driving motors, to drive the first moving assembly (figs.1 and  7: rail (29)), wherein: the electric geared motor is fixedly mounted relative to one of the auxiliary frames (figs.1 and 5: (33)) (paragraph 100);

a second moving assembly (fig.6: (48) and (49)) to vertically move one of the cylindrical rollers (fig.6: (31)) in translation relative to the first auxiliary frame or to move one of the conical rollers (fig.6: the upper conical roller) in translation relative to the second auxiliary frame (figs. 1 and 5: (33)) (paragraph 156); and

a second electric geared motor (fig.6: servomotor (46), by the definition of servomotor: the servo motor consist of at least an electric motor, a gearbox, a potentiometer, a small control board, and an output shaft), different from the first and second driving motors, to drive the moving assembly (fig.6: (48) and (49)), wherein: the electric geared motor is fixedly mounted relative to one of the auxiliary frames (fig.1: (33)) (paragraph 156);

the second fluid discharge mechanism comprises a single variable volume chamber (the chamber of the hydraulic cylinder (47)) supplied with pressurized fluid and the volume of which varies as a function of the relative position of the roller (fig.6: (31) and of the moving assembly (fig.6: (48) and (49)) (by the definition of the hydraulic cylinder: the cylinder having pressurized hydraulic fluid, the volume of inside the chamber is changing by changing the position of the piston rod inside the chamber of the cylinder);
the fluid discharge mechanism is configured to absorb the temporary overload,

does not disclose a first fluid discharge mechanism, 
Kajita disclose only the second fluid discharge mechanism (fig.6: (47))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kajita to modify the first moving assembly  by the second fluid discharge assembly  of the second moving assembly , thereby having the first moving assembly  having a first fluid discharge assembly and the second moving assembly having the second discharge assembly  frame in order to provide the first and the second moving assembly by safety device that absorbs the load and prevent the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Kajita does not disclose at least a first rack and pinion assembly, including a rack and a pinion,
at least a second rack and pinion assembly, including a rack and a pinion, 

Vinzant teaches a circular rolling mill (abstract) comprising:
a first rack (fig.8: (125)) and pinion assembly (fig.8: (151)) to move a roller in translation relative to the frame that supports it (paragraph 0045-0046); and 
a first electric geared motor (fig.8: (161)) to drive the pinion of the pinion and rack assembly characterized in that wherein: 
a first damper (fig.8: (174)) is interposed in a kinematic chain for transmitting force between the rack and the roller moved by this rack, 
the first electric geared motor (161) is in kinematic chain for transmitting;
the first damper comprises at least one variable volume chamber (paragraph 0012: variable-volume chamber) and the volume of which varies as a function of the relative position of the roller and of the rack (paragraph 0012: capable of detecting a displacement of the rod with respect to the body’);

a second rack (fig.8: (125’)) and pinion assembly (fig.8: (151’)) to move a roller in translation relative to the frame that supports it (paragraph 0045-0046); and 

a second damper (fig.8: (174’)) is interposed in a kinematic chain for transmitting force between the rack and the roller moved by this rack, 
The second electric geared motor (161’) is in kinematic chain for transmitting;
the second damper comprises at least one variable volume chamber (paragraph 0012: variable-volume chamber) and the volume of which varies as a function of the relative position of the roller and of the rack (paragraph 0012: capable of detecting a displacement of the rod with respect to the body’).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first and second moving assembly of Kajita by the first and second rack and pinion assembly as taught by Vinzant; thereby having the first fluid discharge mechanism interposed in a kinematic chain between the rack of the first rack and pinion assembly and the external cylindrical roller; and the second fluid discharge mechanism interposed in the kinematic chain between the rack of the second rack and pinion assembly and the conical roller.because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 






Claims 5, 9-11, 15 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (JPH07185711A) in view of Vinzant (US20110138871) in view of Bolik (US20150290689A1).

Regarding claims 5, 13 and 16-17, Kajita does not disclose a system for supplying the variable volume chamber with fluid under a pressure greater than or equal to 100 bars.
Regarding claims 5, 13 and 16-17, Kajita does not disclose a system for supplying the variable volume chamber with fluid under a pressure greater than or equal to 100 bars.

Bolik teaches a circular rolling mill (abstract), comprising:
 	a fixed main frame (see the fig. below)), 
an internal cylindrical roller (paragraph 0026: mandrel), intended to shape an internal radial faces of an annular part and an external cylindrical roller (fig: (10)) intended to shape an external radial face of the annular part  and rotated by a driving electrical motor (fig.: (5)) (paragraphs 0003 and 0027);
an internal cylindrical roller (paragraph 0026: mandrel), intended to shape an internal radial faces of an annular part and an external cylindrical roller (fig: (10)) intended to shape an external radial face of the annular part  and rotated by a driving electrical motor (fig.: (5)) (paragraphs 0003 and 0027);


the upper conical roller (fig. (11)) and the lower conical roller (fig. (12)) being each rotated by a driving electrical driving motor (fig.: (7) and (8)) and supported by a second auxiliary frame (see fig. below) mounted on the fixed main frame (see fig. below) (paragraph 0025);

a fluid discharge mechanism (fig. electro-hydraulic actuator (3)) is interposed in a kinematic chain for transmitting force to the displaceable axial roller stand; 
 	the fluid discharge mechanism comprises at least one variable volume chamber (fig.: the chamber of electro-hydraulic actuator (3) having variable volume depending on the position of the piston) supplied with pressurized fluid and the volume of which varies as a function of the relative position of the displaceable axial roller stand (14) (see fig.1 below: electro-hydraulic actuator (3) is supplying by the fluid from the tank (22), the pressure volume of the fluid is changing by change the position of the piston).

a system (fig.: (22))  for supplying the variable volume chamber with fluid under a pressure (paragraph 0029).

Bolik does not teach the fluid under a pressure greater than or equal to 100 bars.


The Examiner notes, Applicant has not set forth any criticality nor set forth an unexpected benefit that a structure capable of greater than 100 bars would render; accordingly optimizing a tangible aspect of the claimed invention would be well within the general skill and knowledge of the ordinary skilled artisan. Therefore it would have been obvious at the time the invention was effectively filed, to construct Bolik to be capable of a pressure greater than 100 bars, greater than or equal to 200 bars, or more about 250 bars, as such selection, optimization of a pressure range would result from routine experimentation and engineering practices and is itself not non-obvious.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill of Kajita by a system for supplying the variable volume chamber with fluid under a pressure as taught by Bolik, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  








    PNG
    media_image1.png
    574
    655
    media_image1.png
    Greyscale


















Regarding claims 9-11, Kajita teaches the variable volume chamber is a hydraulic cylinder (fig.6: (47)), a transmission bar for transmitting a movement to the roller (see fig.6 above);
Kajita does not explicitly disclose the piston is secured to the rack via a rack support and a connecting rod between the rack support and the piston, the rack support 
The examiner takes official notice that it was well known in the art at the time of the invention that hydraulic cylinder can have the elements of claims 9-11.
Therefore it would have been obvious to one of ordinary skill in the art that the hydraulic cylinder of the Bolik/Kajita combination would have the well-known components of hydraulic cylinders known in the art.
Note: the hydraulic cylinder is very well known in art and any hydraulic cylinder can have the elements that recited in claims 9-11.

Regarding claim 9, Bolik teaches the hydraulic cylinder parts having a piston is connected to a connecting rod, the connecting rod also being mounted sliding inside the bar (the chamber of the cylinder) (see fig. above);

Regarding claim 10, Bolik teaches wherein it comprises members (see fig. above) for guiding in translation, along the longitudinal axis of the transmission bar and inside the transmission bar, the rack support or the connecting bar or both the rack support and the connecting bar.

Regarding claim 11, Bolik teaches wherein the variable volume chamber (the chamber of the hydraulic cylinder) is defined between the face of the piston and a cover that closes off an internal volume of the bar, opposite the roller (see fig. above).

Regarding claims 18: wherein the members for guiding include guiding skids (the member is sliding with respect to the element (19), corresponding to skid) (paragraph 0026).

Regarding claim 15, Kajita disclose a method for controlling the position of at least one roller for shaping a face of an annular part to be shaped within a circular rolling mill (paragraph 10; figs.1 and 11) that comprises: 
a fixed main frame (fig.1: (10)) (paragraph 65);
an internal cylindrical roller (figs.1 and 11: (23)) intended to shape an internal radial face of an annular part and an external cylindrical roller (figs.1 and 11: (12)) intended to shape an external radial face of the annular part and rotated by a first driving electric motor (fig.1: (14)), 
the internal cylindrical roller and the external cylindrical roller being supported by a first auxiliary frame (fig.1: (17)) mounted on the fixed main frame (fig.1: (10)); 
an upper conical roller (figs.1 and 11: (31)) intended to shape a front face of the annular part and a lower conical roller(figs.1 and 11: (30)) intended to shape an opposite front face of the annular part (paragraph 129), 
the upper conical roller and the lower conical roller being each rotated by a second driving electric motor (fig.1: motor (41) is driving the lower roller (30); and fig.6: motor (46) is driving the upper roller (31)) and supported by a second auxiliary frame (figs. 1 and 5: (33)) mounted on, and movable with respect to, the fixed main frame (fig.1: (10)); 

at least one electric geared motor (fig.6: servomotor (46), by the definition of servomotor: the servo motor consist of at least an electric motor, a gearbox, a potentiometer, a small control board, and an output shaft), different from the first and second driving motors, to drive the moving assembly (fig.6: (48) and (49)), wherein: the electric geared motor is fixedly mounted relative to one of the auxiliary frames (fig.1: (33)) (paragraph 156);

wherein this method comprises the following steps:
a) supplying pressurized fluid to a single variable volume chamber (fig.6: the chamber of the cylinder (47)) interposed in a kinematic force transmission chain between the moving assembly (fig.6: (48) and (49))  and the roller (fig.6: (31)) moved by this moving assembly (fig.6: (48) and (49)), to stiffen this kinematic chain during normal operation of the rolling mill in order to absorb a temporary overload transmitted to the kinematic chain in case of irregularity of the surface shaped by the roller (paragraph 156), and 
b) absorbing the temporary overload, without moving the moving assembly, by discharging at least part of the pressurized fluid from the variable volume chamber, owing to a dimensional variation of the kinematic chain, in case of irregularity on the 

Kajita does not disclose a discharge mechanism and at least one rack and pinion assembly, including a rack and a pinion
Vinzant teaches a circular rolling mill (abstract) comprising:
a rack (fig.5: (125)) and pinion assembly (fig.5 (151)) to move a roller in translation relative to the frame that supports it (paragraph 0045-0046); and 
- at least one electric geared motor (fig.5: (161)) to drive the pinion of the pinion and rack assembly characterized in that wherein: 
- a damper (fig.8: (174)) is interposed in a kinematic chain for transmitting force between the rack and the roller moved by this rack, 
the electric geared motor (161) is in kinematic chain for transmitting;
the damper comprises at least one variable volume chamber (paragraph 0012: variable-volume chamber) and the volume of which varies as a function of the relative position of the roller and of the rack (paragraph 0012: capable of detecting a displacement of the rod with respect to the body’).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first moving assembly of Kajita by the rack and pinion assembly as taught by Vinzant to have at least one rack and pinion assembly to move one of the cylindrical rollers in translation relative to the first auxiliary frame or to move one of the conical rollers in translation relative to the 
Bolik teaches a circular rolling mill (abstract), comprising:
 	a fixed main frame (see the fig. below)), 
an internal cylindrical roller (paragraph 0026: mandrel), intended to shape an internal radial faces of an annular part and an external cylindrical roller (fig: (10)) intended to shape an external radial face of the annular part  and rotated by a driving electrical motor (fig.: (5)) (paragraphs 0003 and 0027);
an internal cylindrical roller (paragraph 0026: mandrel), intended to shape an internal radial faces of an annular part and an external cylindrical roller (fig: (10)) intended to shape an external radial face of the annular part  and rotated by a driving electrical motor (fig.: (5)) (paragraphs 0003 and 0027);

an upper conical roller (fig.(11)) intended to shape a front faces of the annular part  and a lower conical roller (fig.(12)) intended to shape an opposite front face of the annular part (paragraphs 0020 and 0026), 
the upper conical roller (fig. (11)) and the lower conical roller (fig. (12)) being each rotated by a driving electrical driving motor (fig.: (7) and (8)) and supported by a second auxiliary frame (see fig. below) mounted on the fixed main frame (see fig. below) (paragraph 0025);

a fluid discharge mechanism (fig. electro-hydraulic actuator (3)) is interposed in a kinematic chain for transmitting force to the displaceable axial roller stand; 
 	the fluid discharge mechanism comprises at least one variable volume chamber (fig.: the chamber of electro-hydraulic actuator (3) having variable volume depending on the position of the piston) supplied with pressurized fluid and the volume of which varies as a function of the relative position of the displaceable axial roller stand (14) (see fig.1 below: electro-hydraulic actuator (3) is supplying by the fluid from the tank (22), the pressure volume of the fluid is changing by change the position of the piston).

a discharge mechanism (fig.: (22))  integrated into  the variable volume chamber. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill of Kajita by a discharge mechanism integrated into the variable volume chamber as taught by Bolik, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  








    PNG
    media_image1.png
    574
    655
    media_image1.png
    Greyscale



























Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kajita (JPH07185711A) in view of Vinzant (US20110138871) in view of Bolik (US20150290689A1) and further in view of Wieting (US3698218-A)

Regarding claim 21, Kajita disclose the fluid discharge mechanism (fig. electro-hydraulic actuator (3));
Kajita does not disclose the variable volume chamber is supplied with pressurized fluid by a pipe that belongs to a supply system which includes a pump that delivers oil at an input pressure, a tub, a first tared non-return valve that connects the pipe to the tub and a second non-return valve, mounted in the opposite direction from the first non-return valve, at the outlet of the pump, to prevent the pressurized fluid from circulating through the pump from its outlet toward its inlet.

Wieting teaches a circular rolling mill, (abstract) comprising: 
a fixed main frame (fig.5: (1)) (col.5 lines 3-32),
 an internal cylindrical roller (fig.5: (7)) intended to shape an internal radial face of an annular part and an external cylindrical roller (fig.5: (3)) intended to shape an external radial face of the annular part and rotated by a driving electric motor (fig.5: (5)), 





the upper conical roller and the lower conical roller being each rotated by a second driving electric motor (fig.7); 
a moving assembly (figs.5 and 6: means for sliding for moving the frame (B) of the conical rollers) to horizontally move the cylindrical rollers (fig.6: (14) and (17)) in translation relative to the frame (fig.5: (1)); and
 a hydraulic cylinder (figs.5 and 6: (13)) is interposed in a kinematic chain for transmitting force between the moving assembly and the conical roller moved by this the moving assembly,
hydraulic cylinder (figs.5 and 6: (13)) is supplied with pressurized fluid by a pipe that belongs to a supply system (fig.7: (M)) which includes a pump (fig.4: (41)) that delivers oil at an input pressure, a tub (inherent, the supply system must have a source for supplying the hydraulic liquid to the pump” see the rectangular shape” corresponding to a tub) and the plurality of pipes below the pump), 
a first tared non-return valve that connects the pipe to the tub and a second non-return valve , mounted in the opposite direction from the first non-return valve, at the outlet of the pump, to prevent the pressurized fluid from circulating through the pump from its outlet toward its inlet (col.7 lines 10-33).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable volume chamber of . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725